*830OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (96 AD2d 1051). We note, however, that this case, unlike Lindsey v Robins Co. (60 NY2d 417, 429), does not involve a fact question concerning when the defect first caused injury. Here the roof was leaking “like a sieve” in 1972, so injury to plaintiff from the defect clearly occurred more than three years before suit was brought.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.